        Case 1:19-cv-02397-AT-OTW Document 25 Filed 09/30/20 Page 1 of 1


                                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FILED
ISAAC DIXON,                                                                     DOC #: _________________
                                                                                 DATE FILED: __9/30/2020_____
                           Petitioner,

                  -against-                                                            19 Civ. 2397 (AT)

ATTICA CORRECTIONAL FACILITY,                                                                ORDER

                Respondent.
ANALISA TORRES, District Judge:

        Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 21, of the Honorable Ona T. Wang, the Court reviewed the R&R for clear error, and found
none. 1 Santiago v. Colvin, 12 No. Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014). The R&R was sent to Petitioner’s last address. See 8/7/2020 Docket Entry.

       The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Respondent’s
motion to dismiss for lack exhaustion is GRANTED without prejudice.

        The Clerk of Court is directed to terminate the motion at ECF No. 12, close the case, and
mail a copy of this order to Petitioner pro se.


         SO ORDERED.

Dated: September 30, 2020
       New York, New York




1
  On September 1, 2020, Petitioner filed a letter indicating that he had filed a notice of appeal in state court. ECF
No. 24. Although Petitioner appears to have filed this appeal more than thirty days after the denial of his Criminal
Procedural Law 440.10 motion on June 25, 2020, see ECF No. 20, the Court notes that any specific time limit for
the “commencement, filing, or service of any legal action, notice, motion, or other process or proceeding, as
described by the procedural laws of the state, including but not limited to the criminal procedure law” are tolled
from March 20, 2020 until at least October 4, 2020. N.Y. Exec. Order No. 202.8 (March 20, 2020); see also N.Y.
Exec. Order No. 202.60 (extending Executive Order 202.8 until October 4, 2020).
